Citation Nr: 0607824	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, currently evaluated at 10 
percent, for the period on and after September 26, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO). In that rating decision 
the denied the veteran's claim for entitlement to a rating in 
excess of 10 percent for lumbosacral strain with degenerative 
joint disease. The veteran perfected an appeal of this issue.

This issue was previously before the Board in May 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.  In May 2004 the Board decided the veteran's 
claim to a rating in excess of 10 percent for lumbosacral 
strain with degenerative joint disease prior to September 26, 
2003.  The Board specifically remanded this part of the 
veteran's claim in order to notify and evaluate the veteran 
applying the new rating criteria for lumbosacral strain for 
the period beginning September 26, 2003.  As the additional 
development has been completed, the Board finds that the AMC 
substantially complied with the remand directives, and that a 
new remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's service-connected low back disability is not 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  No incapacitating events 
have been shown.


CONCLUSION OF LAW

On and after September 26, 2003, the criteria have not been 
met for an evaluation higher than 10 percent for lumbosacral 
strain with degenerative joint disease.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7. 4.40, 4.45, 4.59 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 and 5003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in November 2002 and May 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, May 2004 Board remand, as well as a March 
2005 Supplemental Statement of the Case (SSOC).  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Relevant Laws and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  All potentially applicable regulations 
must be applied, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which 
require review of the entire history with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required. 38 C.F.R. 
§ 4.21 (2003).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating. Otherwise, the lower rating is 
assigned.  38 C.F.R. §  4.7 (2003).  Consideration may not be 
given to factors wholly outside the rating criteria.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings. 
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Evaluations are based on functional impairments, which impact 
a veteran's ability to pursue gainful employment. 38 C.F.R. § 
4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. §  4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. §  4.21 (2003).

The veteran's lumbosacral strain with degenerative joint 
disease is rated under 38 C.F.R. § 4.71a, DC 5237, which 
applies to limitation of motion of the lumbar spine.  The 
Board notes that DC 5327 replaced the individual codes 
dealing with limitation of motion of the segments of the 
spine (DCs 5290 through 5292) with a new General Rating 
Formula that included specific range of motion figures 
discussed in more detail below.

As noted above, the applicable rating criteria for the back 
were amended effective September 26, 2003. See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  The March 2005 SSOC reflects 
that the RO has evaluated the veteran's back condition under 
the revised criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  In accordance with VAOPGCPREC 7-2003, the Board has 
reviewed the revised rating criteria. The revised rating 
criteria would not produce retroactive effects since the 
revised provisions affect only entitlement to prospective 
benefits.  Therefore, VA must apply the new provisions from 
their effective date.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to DC 5003 
for degenerative arthritis of the spine and to the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes with instructions to apply the higher 
evaluation when all disabilities are combined.

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, a 20 percent disability evaluation is warranted.  
For forward flexion of the thoracolumbar greater than 60 
degrees, but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent disability evaluation 
is warranted.

Effective September 23, 2002, the rating criteria for 
Diagnostic Code 5293 (Intervertebral Disc Syndrome) changed.  
Under that change, IVDS was to be evaluated either on the 
total duration of incapacitating episodes over the last 
twelve months, or by combining separate evaluations of 
chronic neurologic and orthopedic manifestations, along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

Under the rating schedule, an "incapacitating episode" meant 
a period of acute signs and symptoms due to IVDS requiring 
bed rest prescribed by a physician and treatment by a 
physician.  The "incapacitating episode" method had the 
following criteria: for a rating of 10 percent: with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; for a rating of 20 percent: with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months; for a 
rating of 40 percent: with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months; for a rating of 60 percent: 
with incapacitating episodes having a total duration of at 
least six weeks during the past twelve months.

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).  

Analysis

The veteran is currently assigned a 10 percent rating for his 
service-connected lumbosacral strain with arthritic changes 
under Diagnostic Code 5237.  He is not service connected for 
IVDS.  The veteran filed his current claim in October 2002.  
Historically, a May 1965 rating decision granted service 
connection for the lumbosacral strain disorder with an 
evaluation of 10 percent disabling, effective June 6, 1964.  
The 10 percent rating has been assigned since that date, 
except for a period of a temporary total rating for 
hospitalization.  The rating is protected from reduction.

The veteran presented for a VA examination in November 2002.  
The veteran reported that he did not have problems walking, 
eating, grooming, bathing, toileting, or dressing himself.  
He complained of pain and occasional weakness.  Physical 
examination revealed that he had a normal gait and normal 
curvatures of his spine.  The examiner noted that the veteran 
had mild increased lordosis of the lumbar spine.  Range of 
motion was noted as forward being to 90 degrees, with pain 
and the end of motion.  Extension was noted as 20 degrees, 
right side bending to 35 degrees, with pain.  Left side 
bending was noted at 40 degrees and right and left rotation 
was noted at 45 degrees, all with pain.  There was no 
evidence of painful motion, muscle spasm, weakness or 
tenderness.  Other than increased lordosis, the veteran's 
back appeared to be normal to palpation and inspection.  
Neurological examination revealed a normal reaction to pin 
prick and touch.  Motor examination of the lower extremities, 
muscle strength flexors and extensors of the knee, 
dorsiflexors, plantar flexors, and extensors of the great toe 
were all 5/5.  There was not muscle atrophy and deep tendon 
reflexes revealed 2+ and equal of the upper and lower 
extremities at the biceps, triceps, brachial radials, patella 
and Achilles tendon.  Straight leg raising was negative at 80 
degrees on the left and 90 degrees on the right.  A 
lumbosacral spine X-ray revealed mild degenerative changes at 
the T12-L1 and L5-S1 levels.  The examiner diagnosed the 
veteran's symptoms as chronic low back strain and 
degenerative joint disease.  

The veteran's VA outpatient treatment records from November 
2002 to September 2004 reveal that he veteran presented with 
complaints of back pain.  Specifically in November 2002 the 
veteran complained of pain and a computerized tomography scan 
of the his lumbar spine revealed bilateral facet hypertrophy 
at all levels. 

Applying  Diagnostic Code 5237, a rating in excess of 10 
percent for the veteran's lumbosacral strain with 
degenerative joint disease is not warranted.  The veteran's 
November 2002 VA examination revealed forward flexion to 90 
degrees.  The examiner specifically noted that the veteran 
did not have an abnormal gait and no muscle spasm was noted.  
Therefore, the Board finds that the evidence does not reveal 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The Board notes that the veteran, through his representative, 
asserted that reports of radiating pain analogous to 
radiculopathy suggest periods of incapacitating episodes.  As 
noted above incapacitating episode means period of acute 
signs and symptoms due to IVDS requiring bed rest prescribed 
by a physician and treatment by a physician.  There is no 
evidence in the veteran's claims file which reveals that he 
has been prescribed bed rest due to back pain.  Therefore, 
the Board finds that the evidence does not reveal that the 
veteran's suffers from incapacitating episodes.  Moreover, he 
is not service connected for disc pathology

As the veteran's back disability has been evaluated as 10 
percent disabling under Diagnostic Code 5237, Diagnostic Code 
5003 which provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion is not applicable.  The veteran he cannot receive 
additional compensation for these very same symptoms because 
this would violate VA's anti-pyramiding regulation.  See 
38 C.F.R. §  4.14.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  The November 
2002 VA examiner stated that there was functional limitation 
of range of motion of the lumbar spine due to pain, resulting 
in the range of motion figures given.  During the VA 
examination the veteran indicated that did not have problems 
walking, eating, grooming, bathing, toileting, or dressing 
himself.  He also reported that he could walk one mile with 
no pain.  A higher rating is therefore not warranted under 
the DeLuca factors because, although the veteran does have 
some functional impairment due to pain, this impairment is 
contemplated by the governing rating criteria, including the 
range of motion figures under Diagnostic Code 5237.  

The Board also finds that there is no showing that the 
veteran's lumbosacral strain with degenerative joint disease 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Therefore, the Board finds that, considering all applicable 
criteria, the overall disability picture more nearly 
approximate the criteria for a 10 percent rating.  38 C.F.R. 
§ 4.7.  Accordingly, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
10 percent for lumbosacral strain with degenerative joint 
disease for the period on and after September 26, 2003.


ORDER

Entitlement to a disability rating greater than 10 percent 
for lumbosacral strain with degenerative joint disease for 
the period on and after September 26, 2003 is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


